

117 HR 4067 IH: Communications Security Advisory Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4067IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Ms. Slotkin (for herself, Mr. Walberg, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a council to make recommendations on ways to increase the security, reliability, and interoperability of communications networks, and for other purposes.1.Short titleThis Act may be cited as the Communications Security Advisory Act of 2021.2.Council on communications security, reliability, and interoperability(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Commission shall establish a council to advise the Commission on issues including the security, reliability, and interoperability of communications networks.(b)Membership(1)AppointmentThe members of the council shall be appointed by the Chair.(2)CompositionTo the extent practicable, the membership of the council shall be composed of the following:(A)Representatives of companies in the communications industry, except companies that are determined by the Chair to be not trusted.(B)Representatives of public interest organizations or academic institutions, except public interest organizations or academic institutions that are determined by the Chair to be not trusted.(C)Representatives of the Federal Government, State governments, local governments, or Tribal Governments, with at least one member representing each such type of government.(3)Knowledge and experienceEach member of the council shall have knowledge and experience relevant to the purpose and goals of the council.(4)Terms(A)In generalEach member of the council shall be appointed for a term of 2 years, except as provided in subparagraph (B).(B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.(c)Reports(1)In generalNot later than 2 years after the date on which the council is established under subsection (a), and every 2 years thereafter, the council shall submit to the Chair each report adopted by the council during the preceding 2-year period, and any report adopted by any working group of the council during such period, including any such report of the council or a working group containing recommendations on ways to increase the security, reliability, and interoperability of communications networks, and on other relevant issues as appropriate.(2)Submission to CongressNot later than 5 days after receiving each report from the council under paragraph (1), the Chair shall submit such report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(3)Availability on Commission websiteThe Commission shall make each report submitted under paragraph (1) publicly available on the website of the Commission.(d)DurationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the council.(e)DefinitionsIn this section:(1)ChairThe term Chair means the Chair of the Commission. (2)CommissionThe term Commission means the Federal Communications Commission.(3)CouncilThe term council means the council established under subsection (a).(4)Not trusted(A)In generalThe term not trusted means, with respect to an entity, that—(i)the Chair has made a public determination that such entity is owned by, controlled by, or subject to the influence of a foreign adversary; or(ii)the Chair otherwise determines that such entity poses a threat to the national security of the United States.(B)Criteria for determinationIn making a determination under subparagraph (A)(ii), the Chair shall use the criteria described in paragraphs (1) through (4) of section 2(c) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601(c)), as appropriate.(5)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 